DETAILED ACTION
Claim(s) 21-40 are pending for consideration following applicant’s preliminary amendment filed 2/18/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the specification must provide antecedent basis for the limitations of the “monolithic structure” (claim 21) and “monolithic piece” (claim 38) as claimed.  It is noted that applicant’s drawings taken together are seen to provide sufficient support for such limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11255075. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the parent patent recites a curb stop assembly having substantially all of the features recited in the claim of the instant application.  It is noted that the instant application recites the curb stop device having a shoulder and although such a feature is not specifically recited in the parent claim, the parent claim does recite the curb stop device having a side wall and a bottom wall.  Therefore, a shoulder is seen to be inherent in the structure recited in the parent claim, at the location where the side wall and bottom wall are connected.
Claims 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11255075 in view of Sinkinson (US Patent 4905725).  Regarding Claims 34-37, claim 4 of the parent patent recites all of the limitations of these claims except the top portion removably attachable to the bottom portion such that a height is adjustable by a threaded engagement of the top portion and bottom portion.  Sinkinson teaches in col. 4, lines 18-26 a top portion 34 and bottom portion 32 having a threaded connection for height adjustments (and inherently allowing for removability).  Sinkinson further teaches the cylindrical shapes set forth in claim 37 of the instant application.  
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device claimed in the parent patent such that the top portion is removably attachable to the bottom portion using a threaded connection as taught by Sinkinson for the purpose of allowing a user to adjust the height of the box as needed.
Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 does not end in a period.  Each claim must end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “a substantially monolithic structure”.  It is unclear how a structure can be “substantially” monolithic.  The term “monolithic” is defined as “formed or composed of material without joints or seams”.  Therefore, it is unclear how a structure can be “substantially” monolithic (i.e. joints or seams are either present or they are not).  Therefore, for the purpose of examination, this limitation is interpreted to read “a monolithic structure”.
Claim 38 recites “a substantially monolithic piece”.  This limitation of “substantially monolithic” is unclear for the same reason as set forth with respect to claim 21 above.  This limitation is interpreted to read “a monolithic piece”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laugen (US Patent 6536462).
Regarding Claim 21, Laugen discloses a device capable of use as a curb stop device, comprising: a side wall 52’ (Figure 7 especially) having an outer surface (outer surface engaging the inner surface of 16’), wherein the outer surface has at least one of a height and an outer dimension configured to engage a curb stop box (including at least an outer dimension configured to engage a curb stop box in the same manner in which it engages box 16’); an interior region defined by a side wall inner surface (i.e. within 52’) of the side wall and an upper surface of a bottom wall (bottom wall having tabs 86’ connected thereto); wherein the side wall and the bottom wall are connected by a shoulder (shoulder at the location identified at 72 in Figure 5); wherein the side wall is disposed radially outwardly of the bottom wall (this is achieved in the same manner in which it is achieved by applicant; the side wall extends upwardly from the shoulder), and wherein the shoulder provides a transition in a radial direction between the bottom wall and the radially outward side wall (as shown in Figures 5 and 7); wherein the side wall, bottom wall, and shoulder are a substantially monolithic structure (these elements have a constant cross section in the Figures and therefore form a monolithic structure); an inner aperture 104 formed in the bottom wall and configured to receive at least a portion of a valve into the interior region (the device is at least capable of receiving a valve in the same manner in which it receives the hydrant); a plurality of flexible tabs 86’ arranged around the inner aperture, each of the flexible tabs extending from a base (the base of the tabs formed at the radially outside ends and defined between the slits 106) coupled to the bottom wall (the bottom wall formed outside of the tabs and connecting the shoulder in the same manner as achieved by applicant) radially inwardly toward a tip proximate the inner aperture 104 (each tab extends inwardly from the base at the outer end to the tip adjacent aperture 104; Figure 3 especially); and a plurality of slots 106, each slot of the plurality of slots extending radially between each of the flexible tabs 86’ (Figure 3 especially); wherein the tabs 86’ are configured to flex axially upwardly and downwardly (Figures 1 and 4) to accommodate the at least a portion of a valve (the tabs are capable of accommodating a portion of a valve as claimed) and to engage the valve to maintain the valve in alignment with the curb stop box (in the same manner in which the tabs engage the hydrant and maintain alignment with the cover 16’).
Regarding Claim 31, Laugen further discloses the plurality of flexible tabs 86’ includes at least one tab that is wider at the base and narrower at the tip (as best shown in Figure 3; each of the tabs are wider at the periphery than at the tip nearest the center).
Regarding Claim 32, Laugen further discloses the plurality of slots 106 includes at least one slot that extends to the inner aperture 104 (as best shown in Figure 3) on a first end (radially inward end) and toward the base on a second end (radially outward end), wherein the second end of the at least one slot is opposite the first end of the at least one slot (opposite radial ends).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-27 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laugen (US Patent 6536462) in view of Miskiewicz (US Patent 5664597).
Regarding Claims 22 and 26, Laugen does not disclose the outer surface outer dimension is a diameter (claim 22) and the side wall outer surface is cylindrical (claim 26).  Instead Laugen discloses the side wall and the cover 16’ connected thereto having a rectangular configuration.
Miskiewicz teaches a cover similar to 16’ of Laugen and further teaches a cylindrical outer surface (outer surface of side wall of 104; Figure 6 especially) of a cover such that the outer dimension is a diameter (i.e. the side wall of 104 has a circular cross section taken along a horizontal plane).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Laugen such that the cover 16’ and therefore the outer surface of 52’ is cylindrical and the outer dimension is a diameter as taught by Miskiewicz for the purpose of utilizing an alternative, functionally equivalent shape known in the art.
Regarding Claims 23-25, Laugen in view of Miskiewicz does not disclose the diameter is in the range of about 0.5" to about 8" (claim 23), the range of about 3.5" to about 4.5" (claim 24), or is about 3.875" (claim 25).
However, the selection of the particular diameter of the outer surface is seen to be a mere matter of engineering design choice to fit particular spatial requirements.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Laugen in view of Miskiewicz such that the diameter is any desired size, including in the range of about 0.5" to about 8" (claim 23), the range of about 3.5" to about 4.5" (claim 24), or is about 3.875" (claim 25), for the purpose of accommodating an existing water installation.
Regarding Claim 27, Laugen in view of Miskiewicz (the proposed modification of Laugen in view of Miskiewicz as described with respect to claim 22 above is incorporated herein) further discloses the shoulder is rounded (the shoulder is cylindrical to accommodate the cylindrical side wall of the cover as taught by Miskiewicz; the cylindrical shoulder is “rounded” along the circumferential direction).
Regarding Claim 38, Laugen in view of Miskiewicz (the proposed modification of Laugen in view of Miskiewicz as described with respect to claim 22 above is incorporated herein) discloses a device capable of use as a curb stop device, comprising: a cylindrical side wall (52’ of Laugen as shown in Figure 7 which is provided in a cylindrical shape to accommodate cover 16’ formed with a cylindrical shape in the proposed modification as taught by Miskiewicz as described above) coupled to a bottom wall (bottom wall having tabs 86’ connected thereto); the bottom wall extending radially outwardly from a central axis toward the cylindrical side wall (in the same manner as achieved by applicant; the bottom wall extends from the base of the tabs 86’ to the side wall 52’); wherein the cylindrical side wall 52’ is disposed radially outwardly of the bottom wall (this is achieved in the same manner in which it is achieved by applicant; the side wall extends upwardly from the shoulder) and the cylindrical side wall and bottom wall are connected by a shoulder (shoulder at the location identified at 72 in Figure 5), and wherein the side wall, bottom wall, and shoulder are a substantially monolithic piece (these elements have a constant cross section in the Figures and therefore form a monolithic piece) with the shoulder providing a radial transition between the bottom wall and the side wall (as shown in Figures 5 and 7); the bottom wall including at least four flexible tabs 86’; wherein each flexible tab 86’ is separated from an adjacent flexible tab by a radially extending slot 106, wherein the bottom wall includes at least four radially extending slots 106 (best shown in Figure 3); wherein each slot of the at least four radially extending slots has a first end adjacent an inner aperture (each slot 106 extends to the inner aperture 104); wherein the inner aperture 104 is disposed at the central axis of the bottom wall (as shown in Figures 3 and 7); and wherein the inner aperture 104 is configured to receive at least a portion of a valve (the inner aperture is capable of receiving at least a portion of a valve as claimed).
Regarding Claim 39, Laugen is seen as further disclosing each radially extending slot 106 is substantially straight with a uniform width (as best shown in Figure 3, each slot 106 is substantially straight and is seen to have a uniform width at least as evidenced by the uniform thickness of lines 106 in the figures).
Regarding Claim 40, Laugen further discloses each flexible tab 86’ has a first width proximate the inner aperture 104 that is less than a second width proximate the cylindrical side wall (as shown in Figure 3, the tabs narrow as they extend to the inner aperture 104).
Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laugen (US Patent 6536462).
Regarding Claims 28-30, Laugen does not disclose a specific value of the diameter of the inner aperture 104 and therefore does not disclose the inner aperture has a diameter in the range of about 0.75" to about 2.5" (claim 28), the inner aperture has a diameter in the range of about 1.0" to about 1.5" (claim 29), or the inner aperture has a diameter of about 1.1875" (claim 30).
However, the selection of the particular diameter of the inner aperture is seen as a mere matter of engineering design choice to fit particular spatial requirements and provide a selected gripping force.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Laugen such that the diameter of the inner aperture is any desired size, including in the range of about 0.75" to about 2.5" (claim 28), about 1.0" to about 1.5" (claim 29), or the inner aperture has a diameter of about 1.1875" (claim 30), for the purpose of accommodating an existing water installation.
Claims 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warnes et al. (US Patent 6354325) in view of Sinkinson et al. (US Patent 4905725).
Regarding Claim 33, Warnes discloses a curb stop assembly (for an underground valve), comprising: a curb stop box 14 and a curb stop device 12; the curb stop box 14 having a top portion (top portion farthest from valve 16 as shown in Figure 2) disposed opposite a bottom portion (bottom portion nearest to valve 16 as shown in Figure 2); wherein the bottom portion of the curb stop box 14 is configured to receive the curb stop device 12 (12 is inserted within the bottom portion of 14 as shown in Figure 2); wherein the bottom portion of the curb stop box 14 includes a bottom end (as shown in Figure 2); the curb stop device including a side wall (including the side wall at the upper end of 12) configured to engage the bottom portion of the curb stop box (as shown in Figure 2); the curb stop device having an inner aperture 40 formed in a bottom wall 34, the inner aperture 40 configured to receive at least a portion 24 of a valve; the curb stop device 12 having a shoulder (flange 42 is seen to be readable as a shoulder as claimed) providing a radial transition between the bottom wall 34 and the side wall (the side wall being the portion of 12 above 42; it is noted that the flange 42 includes a radial dimension and therefore is seen to provide a “radial transition” between the bottom wall and side wall; additionally, flange 42 provides a radial transition from the radially outer edge of bottom wall 34 to the side wall of 12, which is radially inside the radially outer edge of the bottom wall); the curb stop device having a plurality of flexible tabs 38 arranged around the inner aperture 40 (Figure 4 especially), each of the flexible tabs 38 extending from a base (i.e. the radially outer ends of 38 in the same manner as achieved by applicant) coupled to the bottom wall 34 radially inwardly toward a tip (i.e. the free ends of 38) proximate the inner aperture 40; and a plurality of slots (the open regions between each tab 38 as shown in Figure 4), each slot of the plurality of slots extending radially between each tab of the plurality of flexible tabs (as shown in Figure 4 as described above); wherein the tabs 38 are configured to flex axially upwardly and downwardly (as shown in Figure 6) to accommodate the at least a portion 24 of a valve and to engage the valve to maintain the valve in alignment with the curb stop box (such that the device is “centered”; col. 3, lines 61-64).
Warnes does not disclose the bottom portion of the curb stop box 14 includes a flange that extends radially outwardly away from the bottom end.
Sinkinson teaches an underground access box and further teaches a bottom portion 32 of a curb stop box includes a flange (the flared portion at the lower end of 32 provides a flange as claimed) that extends radially outwardly away from the bottom end (as shown in Figure 5).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Warnes such that the bottom portion of the curb stop box includes a flange as taught by Sinkinson for the purpose of providing an alternative, functionally equivalent arrangement for connecting the curb stop box with the curb stop device (i.e. a flanged portion on the curb stop box as taught by Sinkinson rather than an necked down upper end of the curb stop device as disclosed by Warnes).
Regarding Claim 34, Warnes does not disclose the top portion is removably attachable to the bottom portion.
Sinkinson further teaches the underground access box such that top portion 34 is removably attachable to bottom portion 32 (these elements are attached via a threaded connection as described in col. 4, lines 18-26 and therefore are able to be detached by unthreading the connection).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Warnes such that the top portion is removably attachable to the bottom portion using a threaded connection as taught by Sinkinson for the purpose of allowing a user to adjust the height of the box as needed.
Regarding Claim 35, Warnes in view of Sinkinson further discloses the curb stop box has a height that is adjustable by threaded engagement of the top portion and the bottom portion (as taught by Sinkinson as described above; col. 4, lines 18-26).
Regarding Claim 36, Warnes in view of Sinkinson further discloses the top portion and the bottom portion are removably attachable by a threaded engagement (as taught by Sinkinson as described above; col. 4, lines 18-26).
Regarding Claim 37, Warnes in view of Sinkinson further discloses the curb stop device side wall has a cylindrical shape (as taught by both Warnes and Sinkinson) and the curb stop box has a cylindrical recess (i.e. a cylindrical opening as taught by both Warnes and Sinkinson) configured to receive the curb stop device side wall.
Conclusion
The prior art of record and not relied upon is considered pertinent to applicant's disclosure.  Gagas (US Patent 7703474) teaches a valve covering device with a plurality of tabs formed by slits 36.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753